UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                            No. 14-6170


UNITED STATES OF AMERICA,

                Plaintiff - Appellee,

          v.

SHERITHA J. BELLAMY,

                Defendant - Appellant.



Appeal from the United States District Court for the Eastern
District of Virginia, at Norfolk.     Robert G. Doumar, Senior
District Judge. (2:12-cr-00062-RGD-DEM-1; 2:13-cv-00498-RGD)


Submitted:   June 4, 2014                  Decided:   June 9, 2014


Before DUNCAN and WYNN, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Dismissed by unpublished per curiam opinion.


Sheritha J. Bellamy, Appellant Pro Se.       Christopher Anders
George, OFFICE OF THE UNITED STATES ATTORNEY, Norfolk, Virginia,
for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Sheritha      J.     Bellamy         seeks    to     appeal       the     district

court’s order denying her 28 U.S.C. § 2255 (2012) motion and her

motion   for    an    amended      restitution            order.         The    order       is   not

appealable      unless        a    circuit         justice        or      judge       issues       a

certificate of appealability.                28 U.S.C. § 2253(c)(1)(B) (2012).

A    certificate      of      appealability          will        not     issue        absent      “a

substantial showing of the denial of a constitutional right.”

28 U.S.C. § 2253(c)(2) (2012).                     When the district court denies

relief   on    the    merits,      a    prisoner         satisfies       this     standard        by

demonstrating        that     reasonable           jurists       would       find      that      the

district      court’s      assessment      of       the    constitutional             claims      is

debatable      or    wrong.        Slack     v.     McDaniel,          529     U.S.    473,      484

(2000); see Miller-El v. Cockrell, 537 U.S. 322, 336-38 (2003).

When the district court denies relief on procedural grounds, the

prisoner must demonstrate both that the dispositive procedural

ruling   is    debatable,         and   that       the    motion       states     a    debatable

claim of the denial of a constitutional right.                               Slack, 529 U.S.

at 484-85.

              We have independently reviewed the record and conclude

that Bellamy has not made the requisite showing.                                  Accordingly,

we deny a certificate of appealability and dismiss the appeal.

We   dispense       with    oral    argument        because        the    facts       and     legal



                                               2
contentions   are   adequately   presented   in   the   materials   before

this court and argument would not aid the decisional process.



                                                               DISMISSED




                                   3